Citation Nr: 1338879	
Decision Date: 11/26/13    Archive Date: 12/06/13

DOCKET NO.  10-15 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating higher than 10 percent for lumbosacral degenerative disc disease before January 11, 2010, and a rating higher than 20 percent from January 11, 2010.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. L. Northcutt, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty for training from April to July 1986 and on active duty from January 2007 to June 2008.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).

While on appeal, in a rating decision in March 2010, the RO increased the rating to 20 percent, effective January 11, 2010.

In March 2012, the Veteran appeared at a hearing conducted by the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's claim file.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

On the claim for higher ratings for service-connected lumbosacral degenerative disc disease, the Veteran was last examined by VA in January 2010.  In March 2012, the Veteran testified that his disability had increased in severity and that he had been receiving ongoing VA treatment, including emergent care in August 2010.  He further testified that his lower back pain radiated to the lower extremities.

As there is evidence of an increase in severity, reexamination under the duty to assist is needed, and accordingly, the case is REMANDED for the following action:




1.  Afford the Veteran a VA examination, including nerve conduction studies and an EMG of the lower extremities, to determine the current level of severity of lumbosacral degenerative disc disease.   

The VA examiner is asked to describe: 

a).  Range of motion in degrees of flexion, extension, rotation, and lateral flexion, and any additional functional loss during flare-ups or with repetitive use, painful motion, weakness, excessive fatigability, lack of endurance, or incoordination;  

b).  Objective neurological abnormalities; 

c).  Incapacitating episodes necessitating bed rest and treatment by a physician, and if so, the duration of the episodes; and,  

d).  The effect the disability has on employment.   

The Veteran's file must be made available to the VA examiner for review.  

2.  After the development has been completed, adjudicate the claim.  If the benefit is denied, furnish the Veteran with a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


